I am in accord with the conclusion reached by the majority. Appellant argues that the case of Lockhart v. Lockhart,145 Wn. 210, 259 P. 385, is in point and governs the decision in the case at bar. There is merit in his contention if theLockhart case is allowed to remain as a part of the law of this state.
In that case, this court held that payment of alimony would not be continued where it had been paid in the large amount of nine thousand one hundred dollars, over a long period of years. Here, appellant has paid alimony for a considerable time in the amount of eight thousand dollars.
The rule announced in the Lockhart case has never been followed and was distinguished and criticized in Bartow v.Bartow, 12 Wn.2d 408, 121 P.2d 962. It is not in accord with the settled law in this state, which is to the effect that payments of alimony will not be changed except in those cases in which the conditions are substantially different than at the time of the entry of the decree of divorce.
In the interests of uniformity of decision, the Lockhart case should be overruled.
BLAKE, J., concurs with SIMPSON, J.